IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TRAVIS JONES,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1937

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 15, 2014.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Travis Jones, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, WETHERELL, and MAKAR, JJ., CONCUR.